Case 2:18-cr-00241 Document1 Filed 1 (

 

EALED

UNITED STATES DISTRICT COURT FOR THE

 

 

SOUTHERN DISTRICT OF WEST VIRGINIA |
CHARLESTON GRAND JURY 2016-2
OCTOBER 23, 2018 SESSION

 

UNITED STATES OF AMERICA

 

v. CRIMINAL NO. 2:15 -co 2y¥ |
18 U.S.C. § 922(q) (9)
18 U.S.C. § 924(a) (2)

BRIAN M. OLIVER

(Prohibited Possession of a Firearm by a Person Previously
Convicted of a Misdemeanor Crime of Domestic Violence)

The Grand Jury Charges:

1. On or about April 29, 2018, at or near Dunbar, Kanawha
County, West Virginia, and within the Southern District of West
Virginia and elsewhere, defendant BRIAN M. OLIVER did knowingly
possess a Iver Johnson US .22 caliber handgun, in and affecting
interstate commerce.

2. At the time defendant BRIAN M. OLIVER possessed the
aforesaid firearm, he had been convicted of a misdemeanor crime of
domestic violence as defined in 18 U.S.C. § 921 (a) (33) (A), that
is:

a. Convicted on or about January 19, 2017, in the
Magistrate Court of Kanawha County, West Virginia, of Domestic
Battery, in violation of West Virginia Code § 61-2-28(a), Case

Number 16-M20M-07948 (JY); and

  

 
Case 2:18-cr-00241 Document 1. Filed 10/23/18 Page 2 of 3 PagelD #: 2

b. Convicted on or about March 27, 2017 in the Circuit

Court of Kanawha County, West Virginia, of the misdemeanor offense

of Second Offense Domestic Battery, in violation of West Virginia
Code 61-2-28(a), Case Number 17-M-48(I).

In violation of Title 18, United States Code, Sections

922(g) (9) and 924(a) (2).
Case 2:18-cr-00241 Document 1 Filed 10/23/18 Page 3 of 3 PagelD #: 3

FORFEITURE

In accordance with 28 U.S.C. § 2461(c), 18 U.S.C.
§ 924(d) (1), and Rule 32.2(a) of the Federal Rules of Criminal
Procedure, and premised upon the conviction of defendant BRIAN M.
OLIVER of a violation of 18 U.S.C. §§ 922(g) (9) and 924(a) (2) as
set forth in this Indictment, defendant BRIAN M. OLIVER shall
forfeit to the United States any firearm involved in or used in
such a firearm offense, including, but not limited to, the Iver
Johnson US .22 caliber handgun, bearing the serial number AE59685,

seized by police on or about April 29, 2018.

MICHAEL B. STUART
United States Attorney

By: Sih XS Hox

ERIK S. GOES
Assistant United States Attorney
